Citation Nr: 1432587	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-39 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of a debt in the amount of $7,911.03 in education benefits, to include the validity of the debt.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had periods of active duty from 2003 to 2008.  He also had service in the Reserve Officer Training Corps (ROTC) in 2004 and 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Muskogee, Oklahoma, Regional Office (RO).

This matter was previously before the Board in December 2013.  The Veteran's representative argued that the Veteran had not been provided a previously requested hearing, and the appeal was remanded to schedule the Veteran for the hearing and to provide him an opportunity to submit an updated Financial Status Report.  The Veteran withdrew his hearing request, and the appeal was returned to the Board.  

In March 2014, the Board again remanded the Veteran's appeal when the Veteran's representative noted that the Veteran had not been provided the opportunity to submit the updated Financial Status Report.  The Veteran was contacted, but replied that his financial status had not changed and he did not submit a new Financial Status Report.  He waived receipt on an additional supplemental statement of the case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An overpayment of $145.83 for books and supplies, $3,288.60 for housing, and $4,476.60 for tuition and fees were properly created as a result of the Veteran accepting Chapter 33 education benefits concurrently with his Chapter 31 vocational rehabilitation benefits. 

2.  The indebtedness did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.
 
3.  The recovery of the overpayment would result in undue financial hardship on the Veteran.


CONCLUSION OF LAW

Recovery of an overpayment of education benefits would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran applied for education benefits under the Post 9/11 GI Bill and was granted entitlement in a July 2009 decision.  The benefits became effective on August 1, 2009, and the Veteran began to receive payments under this program. 

As the Veteran's entitlement to Chapter 33 educational benefits neared its end, he applied for and was approved for Vocational Rehabilitation benefits under Chapter 31.  

Internal correspondence at the RO indicates that the Veteran was notified by letter in October 2011 that receipt of both Chapter 31 benefits and Chapter 33 benefits at the same time was prohibited.  A copy of this letter is not in the claims folder.  

The Veteran apparently received and understood the October 2011 letter.  This is reflected by a December 2011 letter from the Veteran in which he noted that he was currently enrolled in two separate degree programs at two different educational institutions.  He also noted that he only had 2 months and 7 days of total eligibility remaining of Chapter 33 benefits, but that he had been approved for Chapter 31 Vocational Rehabilitation benefits.  The Veteran requested permission to use his remaining Chapter 33 benefits toward one degree program, and to use the Chapter 31 benefits to start the next program at the same time.  The Veteran wrote that "I am fully aware that no two VA educational programs can be used at the same time (i.e. during the same semester/period of enrollment) as no veteran can draw benefits from two DVA educational programs concomitant with one another."  He further indicated that he was aware that his Vocational Rehabilitation benefits would be treated as an educational program.  However, the Veteran believed that his situation was unique.  Therefore, he asked that an exception be made in his case on the basis of equity and fairness, and that he be allowed to utilize both programs beginning in January 2012 until his remaining Chapter 33 benefits were exhausted.  The Veteran repeated this request several days later in a December 2011 email to VA.  Evidently, his only reply was a return email stating that his request had been added to his file for a case manager to review.  

For the spring semester that began in January 2012, the Veteran was paid Chapter 33 benefits in February 2012 that included $145.83 for books and supplies, $3,288.60 for housing, and $4,476.60 for tuition and fees.  The total paid for this semester was $7,911.03.  

The record shows that the Veteran also elected to begin his Chapter 31 benefits in January 2012, and neither party disputes that he received payment of these benefits.  

In May 2012, VA learned that the Veteran had elected to receive Chapter 31 benefits beginning on January 17, 2012.  His Chapter 33 benefits were terminated as of that date, which created the overpayment of $7,911.03, representing the amount previously paid for the 2012 spring semester.  

The Veteran's request to waive his $7,911.03 debt was denied in August 2012, after which he initiated the current appeal.  His request was reconsidered in January 2013, but it was again denied. 

Veteran first contends that the creation of the $7,911.03 debt was not valid, in that he requested an exception to the law that prohibits the receipt of benefits from two different VA education programs at the same time, and the actions of VA led him to believe that his request had been approved.  He further contends that even if the debt is valid, his financial situation is dire, and it would be against equity and good conscience to require him to repay the money.  

Initially, the Board finds that the creation of the Veteran's $7,911.03 was valid.  An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  The Veteran was notified that he was prohibited from receiving benefits from more than one VA education program at the same time.  His December 2011 letter acknowledges that he was fully aware of this prohibition.  

Specifically, 38 U.S.C.A. § 3033 specifically states that "[a]n individual entitled to educational assistance under a program established by this chapter . . . may not receive assistance under two or more of such programs concurrently but shall elect (in such form and manner as the Secretary may prescribe) under which program to receive educational assistance."  38 U.S.C.A. § 3033 (West 2002).  Similarly, 38 C.F.R. § 21.4022 holds that "[a] veteran or eligible person who is eligible for education or training benefits . . . cannot receive such benefits concurrently.  The individual must elect which benefit he or she will receive for the particular period or periods during which education or training is pursued."  Chapter 31 and Chapter 33 are both listed as being governed by this regulation.  38 C.F.R. § 21.4022 (2013).  It is important to note that 38 U.S.C.A. § 3033 is a law, not a VA regulation, and that it contains no provision for an exception that would allow a Veteran to utilize two education programs at once for any reason.  Similarly, C.F.R. § 21.4022 does not contain any provisions for an exception, and VA is not free to disregard the law even on the grounds of equity and fairness referenced by the Veteran in his December 2011 request.  Thus, as a threshold issue, payment may not be made for two concurrent courses, and the creation of the debt was valid.  The Veteran has not disputed the amount of the debt.  

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).

The application for waiver was timely because it was received within 180 days of notice of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

As for the second requirement, the statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c). 

The record contains no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.  There is no question of fraud or misrepresentation; in fact, the Veteran outlined his request for an exception that would allow him to receive both Chapter 31 and Chapter 33 benefits and the reasons in support of his request at length in his December 2011 letter and again in his December 2011 email.  The January 2013 denial of his waiver included a finding that he had exhibited bad faith.  Although, the Veteran knew of the prohibition against the concurrent receipt of education benefits from two programs; he requested an exception to this prohibition.  He received no reply except that his request was being forwarded for review and then received concurrent benefits.  His contention that he believed his request for an exception had been approved is plausible.  There is no indication of bad faith in his dealings with VA.  

The "equity and good conscience" standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor (the Veteran) and the government.  38 C.F.R. § 1.965(a). 

In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) changing position to one's detriment; (4) undue hardship; (5) defeat of the purpose for which benefits were intended; and (6) unjust enrichment.  38 C.F.R. § 1.965(a).

The Veteran bears some responsibility for the creation of the debt.  He was aware that receipt of two different education benefits at the same time was prohibited.  However, VA bears some responsibility in that it did not respond to his December 2011 request and proceeded to pay him money from both programs.  

There is also an indication that the Veteran changed his position to his own detriment as a result of the failure to respond to his December 2011 request.  He could have delayed the start of his Chapter 31 program until his Chapter 33 benefits had expired if he had received a response, but as there was no response he proceeded to begin this program before he was entitled to financial benefits.  

The Veteran argues that to collect the debt would create financial hardship.  In determining whether recovery of the debt would result in undue financial hardship on the Veteran, applicable regulations provide that consideration should be given to whether collection of the indebtedness would deprive the debtor of life's basic necessities.  See 38 C.F.R. § 1.965(a). 

The Veteran submitted a VA Form 20-5655 Financial Status Report in July 2012.  The report indicates that he was receiving $4,000 a month from an internship, and a combined $3,336 a month from VA benefits, for a total monthly income of $7,336.  He listed his monthly expenses as $1,100.00 for rent/mortgage, $500.00 for food, $350.00 for gas for his vehicle, $50.00 for dry cleaning, $500.00 for life insurance, $150 for car insurance, $150 for cell phone, and $100.00 for public transportation.  No expenses were reported for utilities or heat.  As for monthly contract payments, he stated "see credit report".  His monthly expenses were stated to be $2,900.  A review of the credit report attached by the Veteran demonstrates that he owes between $187,910 and $232,702 to his creditors, depending on the credit service.  He was also delinquent in either one or two accounts, with many deferrals for student loans.  

Another Financial Status Report was received in December 2012.  The Veteran reported that his only income was $3,334 in monthly VA benefits.  He listed his monthly expenses as $965 for rent/mortgage, $500.00 for food, $350.00 for gas for his vehicle, $50.00 for dry cleaning, $500.00 for life insurance, $150 for car insurance, $150 for cell phone, and $100.00 for public transportation.  His monthly payments on contracts and other debts were $3,000.  His total monthly expenses were $5,765.  The Veteran listed a car loan, two active credit cards, and four credit cards that had been closed with balances, for a total indebtedness of $78,000, with $47,138 past due.  

In addition, the Board has advanced the Veteran's case on its docket on the basis of severe financial hardship, as claimed in an October 2013 VA Form 21-4138.  An April 2012 Board decision notes a November 2011 statement from the Veteran indicating that he was living in his car, which had a notice of default and repossession.  The record indicates that collection of the debt would cause undue financial hardship to the Veteran.  

Waiver of the indebtedness would not result in an unjust enrichment to the Veteran.  There is no evidence that the Veteran spent the money on anything other than his education.  It is possible that collection of this money would defeat the purpose of the benefit by making it more difficult for the Veteran to complete his education.  

Resolving reasonable doubt in the Veteran's favor, waiver of recovery of the overpayment of education benefits in the amount of $7,911.03 is granted.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Entitlement to waiver of recovery of an overpayment of education benefits in the amount of $7,911.03 is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


